Citation Nr: 1735664	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-50 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left eye glaucoma, to include as secondary to service-connected status post traumatic brain injury (TBI) to include subjective symptoms of occasional dizziness (hereinafter a "TBI") and/or service-connected pseudophakia of the right eye, status post traumatic cataract surgery, exotropia, glaucoma and diplopia (hereinafter a "right eye disability").  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1983 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The case was initially brought before the Board in January 2015, at which time the Board, in pertinent part, remanded the issue on appeal for further development.  The matter was subsequently returned to the Board.  In a July 2016 decision, the Board, in pertinent part, denied left eye glaucoma, to include as secondary to service-connected TBI and/or service-connected right eye disability.  The Veteran appealed the July 2016 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2017 Order of the Court granting a March 2017 Joint Motion for Partial Remand (JMPR), the parties agreed to vacate that portion of the July 2016 Board decision that denied the Veteran's claim for service connection for left eye glaucoma, to include as secondary to service-connected TBI and/or service-connected right eye disability and remand the matter for compliance with the terms of the JMPR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2017 JMPR, the parties agreed that the July 2016 Board decision relied upon an inadequate February 2015 VA medical opinion when it denied service connection for left eye glaucoma.  The parties agreed that the February 2015 VA opinion was inadequate, because it failed to discuss the medical literature submitted by the Veteran in January 2013, and it did not address the issue of secondary service connection for left eye glaucoma.  Accordingly, a remand is required to obtain a new VA medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding treatment records for the Veteran's left eye disability that are not currently of record.  

2.  After the above is completed, to the extent possible, arrange for a VA opinion from the February 2015 VA examiner, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his left eye disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left eye glaucoma is etiologically related to his active duty service?

b.  Or, is it at least as likely as not (50 percent probability or greater) that the Veteran's left eye glaucoma was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected TBI and/or service-connected right eye disability?

In providing the above opinions, the examiner must address the medical literature submitted by the Veteran in January 2013.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

